DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0162381; hereinafter Bell) in view of Walline et al. (US 2015/0268730; hereinafter Walline). 
Regarding claim 28: 
Bell discloses a system for projecting a user interface onto a film (see Fig. 24A-B) the system comprising:
a film affixed to a transparent surface (see Fig. 25 or 26 and paragraph 225; linear polarizer, scattering polarizer and/or micro-prism film is attached to the window surface);
a first projector configured to project a user interface onto the film (see Fig. 25 or 26; projector 2510; also see paragraph 240), 
an image sensor configured to receive reflections caused by light beams emitted from a second projector (see Fig. 25 and paragraph 223; the infrared camera 2530 is an image sensor that detects light reflected from infrared illuminator 2534 (i.e., a second projector)), 
wherein the image sensor comprises a processing core configured to determine locations associated with the reflections (see paragraph 58; the vision system corresponds to the image sensor; also see paragraph 164 which describes the camera has a built-in capability to detected distance information, which suggests the image sensor includes a processing core); and
at least one processor configured to perform operations comprising:
receiving, from the image sensor, an indication of the reflections (see paragraph 57; “a computer 110 that takes as input the image of camera 115”; also see paragraph 223),
receiving, from the processing core, a location associated with the reflections (see paragraph 123; “This interface allows the sensing of the position, outline, and potentially the distance of objects (including human users) in front of the display”; also see paragraphs 207-208),

determining, in response to the received indication, a change for the user interface based on the received location (see paragraph 55; “A computer system directs the projector to change the visual image in response to the interaction”), and
transmitting a command to the first projector to modify the projected user interface according to the determined change (see paragraph 59; “the images created by the effects engine are outputted to projector 120”).
Bell does not disclose the projector including an image sensor. However, in the same field of endeavor, Walline discloses a system comprising:
a first projector configured to project a user interface onto the film, the projector including an image sensor configured to receive reflections caused by light beams emitted from a second projector (see Fig. 1 and paragraph 43; the handling system 10 includes a projector 50 and camera 48; “projectors 50 project images of keyboard keys with visible light and provide depth references with light that is not visible to the human eye, such as infrared light”; the projector 50 includes two projectors, one to project visible image light, and the other to project infrared light). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell such that the projector including an image sensor configured to receive reflections cause by the light beams emitted from a second projector as taught by Walline. One of ordinary skill in the art would have been motivated to do this because projector and camera system can be made more portable.
Regarding claim 30:
Bell and Walline disclose all the features in claim 28. Bell further disclose the system, wherein the determined change in the user interface includes at least one of displaying a popup window or scrolling the user interface (see paragraph 240; the interactive menu and browsing through pages corresponds to popup window and scrolling the user interface).
Regarding claim 31:
Bell and Walline disclose all the features in claim 28. Bell further disclose the system, wherein the image sensor comprises at least one of a charge-coupled device, a complementary metal-oxide-semiconductor, an array of photoresistors, or an array of phototransistors (see paragraphs 65, 77 or 190; the camera can be a monochrome charge-coupled device).
Regarding claim 32:
Bell and Walline disclose all the features in claim 28. Bell further disclose the system, wherein the surface is a building window (see Fig. 22 or 24B).
Regarding claim 34:
Bell and Walline disclose all the features in claim 28. Bell further discloses the system, wherein the projector is configured to perform rear projection on the film affixed to the surface (see Fig. 24B; the image is projected on the rear of the film that is attached to the window).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Walline as applied to claim 28 above, and further in view of Seo et al. (US 2019/0148672; hereinafter Seo).
Regarding claim 29:
Bell and Walline disclose all the features in claim 28. However, Bell and Walline do not disclose the system, wherein the image sensor configured to activate when an intensity of a reflection is above a threshold.
In the same field of endeavor, Seo discloses a system, wherein the image sensor configured to activate when an intensity of a reflection is above a threshold (see paragraph 73; “The light receiving module 580 may be activated when sensing the infrared light of a level (e.g. a predetermined level) or more”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell in view of Walline such that the image sensor configured to activate when an intensity of a reflection is above a threshold as taught by Seo. One of ordinary skill in the art would have been motivated to do this because power consumption is reduced.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Walline as applied to claim 28 above, and further in view of Dassanayake et al. (US 2014/0015637; hereinafter Dassanayake).
Regarding claim 33
Bell and Walline disclose all the features in claim 28. Bell and Walline do not disclose the surface is a vehicle window.
However, in the same field of endeavor, Dassanayake discloses a system comprising a film affixed to a transparent surface, wherein the surface is a vehicle window (see Figs. 1-6 and paragraph 22).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell in view of Walline such that surface is a vehicle window as taught by Dassanayake. One of ordinary skill in the art would have been motivated to do this because a virtual vehicle entry keypad provides for a cost effective approach to integrating the vehicle entry keypad into a window of a vehicle without adversely inhibiting visibility through the window or require costly electrical connections can be realized (see Dassanayake, paragraph 5).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Walline as applied to claim 28 above, and further in view of Tsu (US 2011/0242054).
Regarding claim 35:
Bell and Walline disclose all the features in claim 28. Bell and Walline do not discloses the system, wherein the projector is configured to perform front projection on the film affixed to the surface.
In the same field of endeavor, Tsu discloses a system, wherein the projector is configured to perform front projection on the film affixed to the surface (see Fig. 1; the image is projected on the front side of the film surface 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell and Walline such that the projector is configured to perform front projection on the film affixed to the surface as taught by Tsu. One of ordinary skill in the art would have been motivated to do this because design choice. In other words, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use either front projection or rear projection in order to project image onto a surface, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Applicant argues that Bell does not disclose “the first projector including an image sensor configured to receive reflection caused by light beams emitted from a second projector”.  However, Examiner respectfully disagrees.  Please note that the current and previous Office Actions did not rely on Bell to teach the feature of “first projector including an image sensor”.  However, Bell is relied upon to show the feature “an image sensor configured to receive reflection caused by light beams emitted from a second projector”.  As stated above, Bell teaches an infrared camera that is capable of detecting light beams emitted from an infrared illuminator (see Fig. 25 and paragraph 223).  
Furthermore, Walline teaches a first projector, an image sensor and a second projector can be all combined in a housing to carry out the projection of the visible image light and infrared light, and sensing the reflections caused by the infrared light (see Fig. 1 and paragraph 43).  
As such, the combination of Bell and Walline discloses all the features in claims 28, 30, 31, 32, and 34; the combination of Bell, Walline, and Seo discloses all the feature in claim 29; the combination of Bell, Walline, and Dassnayake discloses all the features in claim 33; and the combination of Bell, Walline, and Tsu discloses all the features in claim 35. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625